McAlvay, C. J.
(dissenting). The principal question involved in these proceedings was first before this court in the case of Zimmer v. Bay County Sup’rs, 159 Mich. 213 (123 N. W. 899), where the constitutionality of Act No. 292 of the Public Acts of 1909 was determined. Since that time, evidently for the purpose of curing its infirmity, that act was amended by Act No. 201 of the Public Acts of 1913 by giving the power and authority then reposed in a nonresident committee to the board of State tax commissioners and, respondent board of supervisors, having been ordered by the tax commissioners to reconvene and reapportion the taxes as fixed by them, has raised the question of the unconstitutionality of the amended act. The only change in the situation is that a State agency is now authorized to perform what the original act delegated to a committee. To determine the case in favor of the relators it bias been found that it is necessary to overrule Zimmer v. Bay County Sup’rs, supra, which, if followed, is admitted must result in holding the act, as amended, to be unconstitutional.
This is an admission that the identical question is again presented in the instant case, and it is proposed to reverse the former case upon the ground that its reasoning is erroneous. The reasoning employed and relied upon is the reasoning of the minority opinion in Zimmer v. Bay County Sup’rs. I cannot concur in such á conclusion. That case received the most careful and mature consideration, and a majority of this court decided that the law was unconstitutional because repugnant to the well-settled principles of local self-government. No new view except that the authority has been delegated to a State agency has been presented in the briefs filed by relators in the instant case, and no new arguments or authorities are relied upon. A careful re-reading of the Zimmer Case, together with the authorities cited, is more than *524ever convincing to me that its conclusions are both logical and correct, even when considering the use of a State agency. I am convinced that the instant case is one which should be controlled by that case, and the doctrine of stare decisis should be applied. The writ of mandamus should be denied.
Brooke, J., concurred with McAlvay, C. J.